DETAILED ACTION
           
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive.
	Applicants argue that prior art of record fail to simultaneously teach a transmissive grating and a reflective grating.  The examiner respectfully disagrees since Ferrini teaches (Figure 6) a transmissive grating (32) and a reflective grating (40).
Applicant argues that prior art fails to teach wherein the grating structure further includes a reflective grating for reflecting light from the first focus such that the reflected light is along a direction having an axial component towards the first focus on the first primary axis, the reflective grating is disposed outside of a region formed by the first focus and both ends of the transmissive grating and located outside of a light exit region of transmitted light of the transmissive grating. The examiner respectfully disagrees since Ferrini teaches wherein the grating structure (Fig 6.) further includes a reflective grating (40)  for reflecting light from the first focus (light source) such that the reflected light (21a) is along a direction having an axial component towards the first focus on the first primary axis, the reflective grating  (40) is disposed outside of a region formed by the first focus and both ends of the transmissive grating ..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 7-12, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols (US Patent Number 4,767,172 A) in view of Ferrini et al(US Patent Publication Number 2018/0031752 A1).
Nichols teaches, as claimed in claim 1, a light beam collimation structure (see Figure 2), comprising: a lens (32) having a first primary axis (inherently has an optical axis going through the lens 32) and a first focus (28), for transmitting and collimating light (see collimated beams coming from lens 32) from the first focus (28) into parallel light in parallel with the first primary axis; a structure (34) disposed outside of a region formed by the first focus (28) and a clear aperture (40) of the lens and in a direction of the first primary axis, located between the lens (32) and the first focus (28), the grating structure (34) transmitting and collimating light from the first focus into parallel light in parallel with the first primary axis, the grating structure including a 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light beam collimation structure, as taught by Nichols, with the grating structure, as taught by Ferrini et al for the purpose of providing a way so that the liquid crystal grating in the dual-view display panel has a better diffraction effect (.para. [0060]). 


Nichols teaches, as claimed in claim 7, wherein the reflective grating (34a) includes a first reflective grating and a second reflective grating (See Figure 2 both sides), the first reflective grating is located on one side of the first focus (28), and the second reflective grating is located on other side of the first focus (28).
Nichols teaches, as claimed in claim 8, a light beam collimation substrate including a plurality of the light beam collimation structures (See Figure 7), and each of the plurality of light beam collimation structures comprising: a lens (32) having a first primary axis (inherently has an optical axis going through the lens 32)  and a first focus (28), for transmitting and collimating light from the first focus into parallel light in parallel with the first primary axis (see Figure 2); a grating structure (34) disposed outside of a region formed by the first focus (28) and a clear aperture (40) of the lens (32) and in a direction of the first primary axis, located between the lens and the first focus (28), the grating structure (34) including a transmissive grating (two structure 34   for transmitting and collimating light from the first focus (28) into parallel light in parallel with the first primary axis, wherein a distance between lenses of the respective light beam collimation structures is greater than zero (See Figure 7 inherently  has a distance of greater than zero between the two lenses), and the first primary axes of the lenses of the respective light beam collimation structures are in parallel (See Figure 7), and  in a direction perpendicular to the first primary axis, the transmissive grating is located  between two adjacent lens (see Figure 7).
Nichols fails to explicitly teach a step grating. In a related endeavor, Ferrini teaches a light beam collimation structure (see Figure 6), comprising and a first focus (First light source), 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light beam collimation structure, as taught by Nichols, with the grating structure, as taught by Ferrini et al., for the purpose of providing a way so that the liquid crystal grating in the dual-view display panel has a better diffraction effect (.para. [0060]). 

Nichols teaches, as claimed in claim 9, wherein a width of the transmissive grating is equal to a distance between the two adjacent lenses of the transmissive grating (the width of the gratings of 7 extend from array to array).
Nichols teaches, as claimed in claim 10, wherein when the light beam collimation structure comprises the reflective grating (34a), in a direction perpendicular to the first primary 
Nichols teaches, as claimed in claim 11, wherein the light beam collimation substrate further comprises a second lens having a second primary axis and a second focus (See Figure 7 middle structure in array), the second lens for transmitting and collimating light form the second focus into parallel light in parallel with the second primary axis (see Figure 2 which is for one structure of the array in figure 7), the second primary axis being parallel to the first primary axis, one side of the second lens being adjacent to one light beam collimation structure, other side of the second lens being close to the a boundary of the light beam collimation substrate, a distance between the second lens and the an adjacent lens being greater than zero (inherently since they have a gap in between the two lenses).
Nichols teaches, as claimed in claim 12, wherein the light beam collimation substrate further comprises a third reflective grating and a fourth reflective grating (“6 in total  between the 3 structures in Figure 7), which are disposed below the second lens  (32) and outside of a region formed by the second focus  (28 in the second and third array) and a clear aperture (40) of the second lens, located between the second lens (middle structure in the array) and the second focus in a direction of the second primary axis, and located between a transmissive grating adjacent to the third reflective grating and the fourth reflective grating and a boundary of the light beam collimation substrate in a direction perpendicular to the second primary axis (See Figure 7).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light beam collimation structure, as taught by Nichols, with the grating structure, as taught by Ferrini et al for the purpose of providing a way so that the liquid crystal grating in the dual-view display panel has a better diffraction effect (.para. [0060]). 
Nicholos teaches, as claimed  claim 14, comprising the backlight module ( See Figure 2)
Nichols teaches, as claimed in claim 15, wherein in a direction perpendicular to the first primary axis, the transmissive grating  (34) is located in a region outside of the clear aperture of the lens. 
Nichols teaches, as claimed in claim 20, wherein the reflective grating (34a) includes a first reflective grating and a second reflective grating (See Figure 2 both sides), the first reflective grating is located on one side of the first focus (28), and the second reflective grating is located on other side of the first focus (28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US Patent Number 4,767,172 A) in view of Ferrini et al(US Patent Publication Number 2018/0031752 A1).
Nichols fails to teach, as claimed in claim 5, wherein the transmissive grating a refractive index ranging from 1.2 to 2. In a related Ferrini et al teaches wherein the transmissive grating a refractive index ranging from 1.2 to 2 (.para. [0039]).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light beam collimation structure, as taught by Nichols, with the grating structure, as taught by Ferrini et al. for the purpose of providing a way so that the liquid crystal grating in the dual-view display panel has a better diffraction effect (.para. [0060]).
Nichols fails to teach, as claimed in claim 18, wherein the transmissive grating a refractive index ranging from 1.2 to 2. In a related endeavor, Ferrini et al teaches wherein the transmissive grating a refractive index ranging from 1.2 to 2 (.para. [0039]).
. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        03 December 2021

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872